United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 98-2675NE
                                    _____________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Juvenile B.E.L.V.D.,                      *       [UNPUBLISHED]
                                          *
                    Appellant.            *
                                    _____________

                             Submitted: December 15, 1998
                                 Filed: December 28, 1998
                                  _____________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

        Juvenile B.E.L.V.D. appeals the district court's decision transferring the juvenile
for prosecution as an adult. Having reviewed the record and the parties' submissions,
we conclude that an extensive discussion is not warranted. Contrary to Juvenile
B.E.L.V.D.'s view, the district court carefully considered the discretionary transfer
factors and correctly held that it would be in the interests of justice to transfer the
juvenile for prosecution as an adult. Having considered Juvenile B.E.L.V.D.'s
arguments, we see no error by the district court. We thus affirm the judgment of the
district court without further discussion. See 8th Cir. R. 47B. Additionally, if Juvenile
B.E.L.V.D. is prosecuted as an adult and convicted, we suggest the district court and
the bureau of prisons consider a placement in Chamberlain Academy in South Dakota
or in a facility that offers programs similar to those offered at Chamberlain.

WOLLMAN, Circuit Judge, concurs in the result and concurs in the judgment.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-